                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
CYNTHIA LYNN FARISS,                              :
                       Plaintiff                  :    CIVIL ACTION NO. 3:17-1741
          v.                                      :         (JUDGE MANNION)
NANCY A. BERRYHILL,                               :
Acting Commissioner
of Social Security                                :
                       Defendant                  :
                                            ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)          the report of Judge Arbuckle, (Doc. 14), is ADOPTED IN
                       ITS ENTIRETY;
          (2)          the plaintiff’s complaint appealing the final decision of the
                       Commission denying her claim for SSI benefits, (Doc. 1), is
                       GRANTED;
          (3)          this case is REMANDED to the Commission for further
                       proceedings consistent with Judge Arbuckle’s report; and
          (4)          the Clerk of Court is directed to CLOSE THIS CASE.



                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge

Date: May 7, 2019
17-1741-01-ORDER.wpd
